DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 is objected to because of the following informalities:  
In lines 11-12 please amend “at least one manually actuable mobile control member” to --at least one manually actuatable mobile control member--.
Regarding claim 10, please amend “An assembly for storing pressurized fluid, comprising a device according to claim 1” to --An assembly for storing pressurized fluid, comprising the device according to claim 1--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors, too numerous to mention specifically.  The following noted informalities are merely exemplary thereof.  The Examiner recommends a thorough review through each and every claim limitation to address any grammatical and idiomatic error.
Regarding claim 1, the limitation of “A device for supplying pressurized fluid, in particular pressurized gas” is indefinite.  It is not clear if the Applicant is intending to positively recite the pressurized gas as the pressurized fluid or not.  See MPEP 2173.05(d).  Please amend the claim accordingly.
Regarding claim 1, the limitation of “the internal circuits comprising a set of one or more control valves for allowing or preventing the flow of the fluid towards an outlet of the device when the second valve is coupled to the first valve via the quick-connection system” is indefinite.  It is not clear how the first and second valve both accommodate fluid circuits and the fluid circuits both include valves.  These limitations are inherently confusing.  The Applicant appears to need to rephrase some of the recitations within the claim.  Please amend the claim accordingly.
Regarding claims 1-10, the claim repeatedly recites and creates an antecedent basis for positions of the control member and the connection piece.  The current phrasing of the different positions is unclear which position is intended to be referenced throughout all of the claims.  The Examiner recommends claiming different terminology for each position that is introduced in the claims.  For instance, a rest position, an active position, a first position, a second position, etc.  Please amend the claims accordingly.
Regarding claims 1 and 5, the recitations of different internal circuits are indefinite.  It is not clear which circuits are intended to be introduced and referenced throughout the claims.  The Examiner recommends reciting a first circuit and a second circuit or something similar.  Please amend the claims accordingly.
Claims not specifically referenced are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
De Potter et al. (US 2018/0024575, hereafter “De Potter”), Frenal et al. (US 2018/0087688, hereafter “Frenal”) and Bernard (US 2017/0122497) are considered the closest prior art.
Regarding claim 1, De Potter discloses a device (Figs. 1-8) for supplying pressurized fluid, in particular pressurized gas, comprising a first valve (6) accommodating an internal fluid circuit (3), the device having a second valve (4) comprising an internal circuit (the internal passageway through 330 as shown in Fig. 8), the second valve forming a separate physical entity from the first valve (Fig. 8), the first valve and the second valve comprising respective coupling members (the coupling means 11 on each valve body) that form a quick-connection system for removably connecting the second valve to the first valve (para. [0077]), the internal circuits comprising a set of one or more control valves for allowing or preventing the flow of the fluid towards an outlet of the device when the second valve is coupled to the first valve via the quick-connection system (as shown in Figs. 1-8 as best understood), the device comprising at least one manually actuatable mobile control member (7) for controlling the set of one or more control valves (para. [0052] - [0054]), the control member configured to move between a first, rest position (the position in which 2 is separated from 4), in which the flow of fluid towards the outlet is prevented, and a second, active position (as shown in Fig. 8 in which 2 is attached to 4 and 11 is engaged), in which the flow of fluid towards the outlet is allowed, the quick-connection system comprising a connection piece (the piece of 11 which directly engages with 4 in order to attach 2 to 4) for connecting the second valve to the first valve, the connection piece configured to move between a first position (with reference to Fig. 8, see the coupling means represented by the dotted line which are in the disengaged position), in which the quick connection between the second valve and the first valve has not been established, and a second position (the position of 11 that is shown in Fig. 8), in which the quick connection between the second valve and the first valve has been established, the second valve comprising at least one electrical member (9, 10) and an electronic controller (12) and a battery (as mentioned in para. [0079]) for supplying power to the at least one electrical member, the at least one electrical member configured to switch between two distinct given operating states (the state in which 9 is connected to 10 and the state in which 9 is separated from 10).
Fernal discloses a sensor for sensing the position of the control member.
Bernard discloses a sensor for sensing the position of the connection piece.
Neither De Potter, Fernal, nor Bernard anticipate or render obvious the controller being configured to switch the at least one electrical member between the two operating states depending on the combination of the measurements from the sensor for sensing the position of the connection piece and from the sensor for sensing the position of the control member and in that, in the first position, the connection piece blocks the control member in the first, rest position so as to prevent movement towards the second, active position, and wherein, in the second position, the connection piece does not block the control member in the first, rest position so as to allow movement towards the second, active position, and in that, when the sensor for sensing the position of the connection piece detects that the connection piece is in the first position and, at the same time, the sensor for sensing the position of the control member is in the second position, the controller is configured so as to generate a visual and/or audio and/or electromagnetic warning signal.  Any further modification required to the device of De Potter would be hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753